DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the term HVAC system is indefinite in that the term could refer to a multitude of components and therefore does not recite a specific structure to the container.  The examiner will examine as best understood with any type of air circulation means installed within the container.  Appropriate correction is required.
Regarding claim 1, it is unclear what is required of the term CLP control.  As it has not been described in the specification, the examiner will examine as best understood with the term meant to be the name of a specific manufacturer, leaving the claim indefinite as this may not be claimed but only the generic term for the type of door.  Appropriate correction is required.
Regarding claim 1, a term may not be recited within parenthesis as it is unclear whether or not the term is a required component of the claim.  The examiner will examine as best understood.  Appropriate correction is required.
Regarding claim 1, the term “ANSI 304” is recited as well as the term “AISI 304” in reference to a type of stainless steel.  The examiner will examine as best understood with the term meant to be consistent with the “AISI” 304 property stainless steel which is required in the specification.  Appropriate correction is required.
Regarding claim 1, the term washing/sterilization is indefinite in that it is unclear which of the two types of rooms is required in the claim.  The examiner will examine as best understood.  Appropriate correction is required.
Regarding claim 1, it is unclear how a countertop can have shelves.  The examiner will examine as best understood with a cabinet beneath the countertop containing shelves.  Appropriate correction is required.
Regarding claim 1, the phrase "or similar" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).  appropriate correction is required.
Regarding claim 1, it is unclear if waste is required in the claim.  The examiner will examine as best understood.  Appropriate correction is required.
Regarding claim 1, it is unclear what is required of a double pass-through as it is not adequately described in the disclosure.  Appropriate correction is required.
Regarding claim 1, it is unclear what is meant by “on 2 levels.”  The examiner will examine as best understood.  Appropriate correction is required.
Claim 1 recites the limitation "the air conditioning."  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Regarding claim 1, it is unclear if “doors and pass-throughs, reverse osmosis system” are components which have been previously established in the claims.  The examiner will examine as best understood.  Appropriate correction is required.
Regarding claim 1, it is unclear what comprises an interlocking door as it has not been described in the disclosure.  The examiner will examine as best understood.  Appropriate correction I s required.
Regarding claim 1, it is unclear why a board is required for a reverse osmosis system when the system is not required in the claim.  The examiner will examine as best understood.  Appropriate correction is required.
Regarding claims 2-17, the constructive layout has been established in claim 1, thereby raising an antecedent issue as the constructive layout is being introduced again in each dependent claim.  Appropriate correction is required.
Regarding claims 2-17, the container has previously been established in the claims, thereby raising an antecedent issue.  Appropriate correction is required.
Regarding claim 2, a term may not be recited within parenthesis as it is unclear whether or not the term is a required component of the claim.  The examiner will examine as best understood.  Appropriate correction is required.
Regarding claim 2, the phrase "or similar" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).  appropriate correction is required.
Regarding claim 2, the term “high resistance” is indefinite in that it is unclear what the component is resisting.  The examiner will examine as best understood.  Appropriate correction is required.
Claim 2 recites the limitation "the maintenance area" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Regarding claim 2, it is unclear what is required of “lighting sealed.”  The examiner will examine as best understood.  Appropriate correction is required.
Regarding claim 2, the term drainage/feeding system is indefinite in that it is unclear which of the two is required in the claim.  The examiner will examine as best understood.  Appropriate correction is required.
Regarding claim 2, it is unclear if/how sinks are located in PVC pipe. Doors, displays and accessories.  The examiner will examine as best understood.  Appropriate correction is required.
Regarding claim 2, it is unclear what is meant by the term GA/IP as it is not described in the disclosure nor is it a well known known term in the art.  Appropriate correction is required.
Regarding claim 4, it is unclear what comprises “a flat partition in steel sheet.”  The examiner will examine as best understood.  Appropriate correction is required.
Regarding claim 4, a term may not be recited within parenthesis as it is unclear whether or not the term is a required component of the claim.  The examiner will examine as best understood.  Appropriate correction is required.
Regarding claims 5-7, a term may not be recited within parenthesis as it is unclear whether or not the term is a required component of the claim.  The examiner will examine as best understood.  Appropriate correction is required.
Regarding claims 5-8, it is unclear if the coatings are meant to describe a previously established coating or if they are being introduced as a new component.  The examiner will examine as best understood.  Appropriate correction is required.
Regarding claim 9, a term may not be recited within parenthesis as it is unclear whether or not the term is a required component of the claim.  The examiner will examine as best understood.  Appropriate correction is required.
Regarding claim 9, the phrase "may refer" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 9, due to the claim language, it is unclear precisely what components are required in the container.  The examiner will examine as best understood.  Appropriate correction is required.
Regarding claim 10, it is unclear if the waste control and treatment center are located within the container.  The examiner will examine as best understood.  Appropriate correction is required.
Regarding claim 10, the term treatment center is recited twice, thereby raising an antecedent issue.  The examiner will examine as best understood.  Appropriate correction is required.
Regarding claim 11, it is unclear what is meant by characterized by a constructive variant.  The examiner will examine as best understood.  Appropriate correction is required.
Regarding claim 11, it is unclear if people- entrance is being introduced or meant to refer to a previously established limitation in the claims.  The examiner will examine as best understood.  Appropriate correction is required.
Regarding claim 11, it is unclear which components are being newly introduced and which refer to components previously established in the claims, as many of the same components are recited.  The examiner will examine as best understood.  Appropriate correction is required.
Regarding claim 11, it is unclear what is required of the term CLP control.  As it has not been described in the specification, the examiner will examine as best understood with the term meant to be the name of a specific manufacturer, leaving the claim indefinite as this may not be claimed but only the generic term for the type of door.  Appropriate correction is required.
Regarding claim 12, the term support/labeling/storage area is indefinite in that it is unclear which of the two is required in the claim.  The examiner will examine as best understood.  Appropriate correction is required.
Regarding claim 12, a term may not be recited within parenthesis as it is unclear whether or not the term is a required component of the claim.  The examiner will examine as best understood.  Appropriate correction is required.
Regarding claims 13-17, it is unclear if the claims are referring to intended use of the container or if they are positively claiming components or intended to add limitations toward the previously established container.  Appropriate correction is required.
Allowable Subject Matter
Claims 1-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The allowability of the claims is subject to review upon filing of claim amendments, as the scope of the claims as understood must remain the same.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GISELE D FORD whose telephone number is (571)270-7326. The examiner can normally be reached M-T,Th-F 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GISELE D. FORD
Examiner
Art Unit 3633



/GISELE D FORD/Examiner, Art Unit 3633